Case: 11-50979     Document: 00512038632         Page: 1     Date Filed: 10/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2012
                                      No. 11-50979
                                    c/w No. 12-50115                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

JERMAINE LYNN AGU, also known as Bart,

                                                  Defendant–Appellant.


                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:11-CR-66-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jermaine Lynn Agu pleaded guilty to conspiring to distribute crack
cocaine, and he was sentenced to 240 months of imprisonment and a 10-year
term of supervised release. Agu now appeals the district court’s denial of his
motion to suppress evidence. The Government moves for summary affirmance
or, in the alternative, for an extension of time to file a brief.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50979   Document: 00512038632     Page: 2   Date Filed: 10/31/2012

                                 No. 11-50979
                               c/w No. 12-50115

      We review a district court’s factual findings on a motion to suppress for
clear error and its conclusions about whether the Fourth Amendment was
violated de novo. United States v. Pack, 612 F.3d 341, 347 (5th Cir.), modified,
622 F.3d 383 (5th Cir. 2010). We view the evidence in the light most favorable
to the party that prevailed in the district court—in this case, the
Government. Id.
      Agu argues that the incriminating evidence in this case should have been
suppressed because it was discovered pursuant to a traffic stop that was
pretextual. As Agu concedes, under the facts of his case, the Supreme Court’s
holding in Whren v. United States, 517 U.S. 806 (1996), precludes him from
obtaining relief on appeal. See Whren, 517 U.S. at 817-19. Although Agu’s
argument lacks merit, it is not so frivolous as to warrant summary disposition.
See United States v. Holy Land Found. For Relief & Dev., 445 F.3d 771, 781-82
(5th Cir. 2006).
      Accordingly, the Government’s motion for summary affirmance is
DENIED, and the district court’s judgment is AFFIRMED. The Government’s
alternative motion for an extension of time to file a brief is DENIED as
unnecessary.




                                       2